Title: From Alexander Hamilton to William C. Bentley, 6 May 1799
From: Hamilton, Alexander
To: Bentley, William C.


          
            Sir,
            New York May 6. 1799
          
          It is matter of regret to me that I have not as yet received a single line from you in answer to several letters which I have addressed to you, to the care of Col Carrington at Richmond. I take it for granted however that it has arisen solely from the unavoidable delay incident to our relative situations.
          I sent you some time since a plan for the division of Virginia into districts & subdistricts of which the inclosed is a duplicate. It is proper to inform you that your Circle is to consist of No. 1 to 9 the subdistricts No. 1 to 9 inclusively and No. 18.
          But a different plan for a different  — of the State, which ma having been obtained from —— quarter, which may be in some particulars preferable to that heretofore transmitted, I have sent it to Col Carrington thought proper to send it to Col Carrington, with — a request that he will consider what beneficial alterations can be ingrafted on the original plan, without interfering too much with the arrangement which he may have previously made for obtaining supplies—and to transmit the result to the respective Commandants for their government. When you receive the result, you will on your part confirm — but in the mean time you will take your measures on the original plan.
          The commencement of recruiting for your Regiment only waits the communication by you of the persons who have been nominated as your Regimental Staff. And it is desireable to know as soon as possible the distribution which you shall have made of your Officers to the several Districts & subdistricts.
          With great consideration I am Sir Yr Obed Sr—
        